Citation Nr: 1313541	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1948 to January 1952.  He died in March 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a May 2010 decision, the Board denied service connection for the cause of the Veteran's death.  The appellant subsequently appealed such decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted a Joint Motion to Remand, in which the parties determined that the Board erred in failing to ensure that VA satisfied its duty to assist the appellant in obtaining identified, but outstanding records, and failed to properly evaluate the lay evidence of record.  As such, in September 2011, the Board remanded the matter in order to obtain such outstanding records and obtain an addendum opinion.  The case now returns to the Board for further appellate review.  However, for the reasons addressed below, the Board finds that another remand is necessary.  As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.

In a March 2013 Written Brief Presentation, the appellant's representative raises a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  The Board notes that the § 1151 aspect of the appellant's claim has not been adjudicated or reviewed by the agency of original jurisdiction (AOJ) as such theory of entitlement was not advanced prior to the June 2012 Board hearing.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet.App. 232, 256 (2007) (the Secretary must look at the conditions stated and the causes averred in a pro se pleading to determine whether they reasonably suggest the possibility of a claim for a benefit under title 38, regardless of whether the appellant demonstrates an understanding that such a benefit exists or of the technical elements of such a claim).

The Board notes that the appellant's representative submitted medical articles from the internet in March 2013 without a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  However, as the appellant's claim is remanded herein, the AOJ will be able to consider such newly received evidence in the readjudication of her claim. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  In this regard, the death certificate reflects that he died on March [redacted], 2006, and the immediate cause of death was respiratory failure due to (or as a consequence of) blastomycosis.  Other significant conditions contributing to death but not resulting in the underlying cause included lung cancer, atrial fibrillation, and deep vein thrombosis.   At the time of his death, he was service-connected for rheumatic heart disease inactive with residuals of rheumatic valvulitis and mitral incompetency, evaluated as 60 percent.  He was also in receipt of a total disability rating based on individual unemployability, effective June 4, 2004.  The appellant alleges that such service-connected disability contributed to the Veteran's death.  In a March 2013 Written Brief Presentation, the appellant's representative asserted that the Veteran's cause of death, respiratory failure due to blastomycosis, may have been due to contracting blastomycosis during service, which had reoccurred in 1957.  The representative argues that, although not diagnosed during service, the Veteran's blastomycosis was demonstrated during service as bilateral hilar calcifications in July 1951 and symptoms such as joint and muscle aches, starting in 1950.  Additionally, as noted in the Introduction, he has alleged, in the alternative, that VA failed to properly treat the Veteran's blastomycosis in 1957 and such negligent treatment caused or contributed to his death.   

The Board finds that a remand is necessary in order to provide the appellant proper Veterans Claims Assistance Act of 2000 (VCAA) notice, obtain outstanding VA treatment records, obtain an addendum opinion regarding the cause of the Veteran's death, and allow the AOJ to consider newly received evidence in the readjudication of her claim.    

Initially, the Board notes that, with respect to the appellant's cause of death claim, the Court has held that, in the context of a claim for dependency and indemnity compensation (DIC), which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim. The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352- 53 (2007).  In the instant case, a July 2006 letter essentially advised the appellant of the second and third prongs of Hupp; however, such did not inform her of the condition for which the Veteran was service-connected at the time of his death, i.e., rheumatic heart disease inactive with residuals of rheumatic valvulitis and mitral incompetency.  Additionally, she was not informed of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Moreover, she has not yet been provided notice of the information and evidence necessary to substantiate the § 1151 aspect of her claim.  Such should be accomplished on remand.

Additionally, while the AOJ attempted to obtain outstanding and identified private treatment records as a result of the September 2011 Board remand, the Veteran's representative has asserted that the complete VA hospital records from the Veteran's treatment for blastomycosis in 1957 have not been associated with the claims file.  As such, all VA hospital records surrounding such treatment should be obtained and associated with the claims file.

Furthermore, in light of the appellant's representative's advancement of new theories of entitlement, the Board finds that an addendum opinion regarding the cause of the Veteran's death should be obtained.  Such should include consideration as to whether the bilateral hilar calcifications in July 1951 and reported symptoms of joint and muscle aches during service could have been due to undiagnosed blastomycosis, which later manifested in 1957, and eventually caused the Veteran's death in March 2006, as well as whether VA treatment in 1957 for blastomycosis was negligent such as to have caused the Veteran's death. 

Finally, as indicated previously, the appellant's representative submitted medical articles from the internet in March 2013 without a waiver of AOJ consideration.  Therefore, the AOJ should consider such newly received evidence in the readjudication of the appellant's claim.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the appellant with proper VCAA notice that includes: (a) a statement of the conditions for which the Veteran was service-connected at the time of his death (rheumatic heart disease inactive with residuals of rheumatic valvulitis and mitral incompetency), (b) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition, (c) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected, (d) information necessary to establish an effective date, and (d) the requirements needed to substantiate a claim for the cause of the Veteran's death under § 1151. 
 
2.  Obtain the complete VA hospital records from the Veteran's treatment for blastomycosis in 1957.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completing the above development, return the claims file to the November 2012 VA examiner for an addendum opinion.  If she is not available, forward the claims file to an appropriate medical professional to render the below requested opinions.  The examiner should review the claims file, to include a copy of this remand, in full. 

(A)  Did the Veteran's blastomycosis at least as likely as not have its onset in, or is otherwise related to, his military service?  The examiner is asked to specifically address the bilateral hilar calcifications in July 1951, reported symptoms of joint and muscle aches, starting in 1950, and the VA hospital records indicating the Veteran was treated for blastomycosis in 1957 and 2005 through 2006.  The examiner should also address the medical articles from the internet submitted by the appellant's representative in March 2013.

(B)  Did the Veteran sustain additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary in relation to his 1957 treatment for blastomycosis?  If so, please identify the nature of any such additional disability.  In this regard, the examiner should indicate whether VA, at the time, failed to timely diagnose and properly treat any condition, to include blastomycosis and lung cancer.

(i)  Was such additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part? 

(ii)  Or, was such additional disability the result of an event not reasonably foreseeable (the event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided)? 

(iii)  If an additional disability is found and it is determined to be the result of VA carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault or the result of an event not reasonably foreseeable, is it at least as likely as not that such was the principal (i.e., singularly or with some other condition, the immediate or underlying cause of death, or it was etiologically related to the immediate or underlying cause of death) or contributatory cause of the Veteran's death (i.e., such disability contributed substantially or materially to the Veteran's death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)? It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection)? 

The rationale for any opinion expressed should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence, to include the medical articles from the internet submitted by the appellant's representative in March 2013.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



